Title: From Thomas Jefferson to John Griscom, 12 March 1824
From: Jefferson, Thomas
To: Griscom, John


                        Dear Sir
                        
                            Monto
                            Mar. 12. 24.
                        
                    A former application with which you so kindly complied has  apprised you of our preparation in this state for the establishmt of an University. we have now a prospect of being able to open it with the beginning of the next year. it’s Chemical school will need an apparatus adapted to the course of experiments necessary for the instruction of the students of that science. it is incumbent on us therefore to provide these in time Etc verbatim as in a letter of this date to Dr Pattison of Baltimore Etcthe family of science thro’ the world is one, yourself an acknoleged & liberal member of it, and as such comforted by the fraternal courtesies so justly shewn to you in your visits to the schools of Europe, on that ground Etc